EXHIBIT 10.3

FORM OF SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of July
    , 2014 by Xenonics Holdings, Inc., a Nevada corporation (the “Company”) and
the holders of the Company’s up to $1,000,000 of the Company’s Convertible
Senior Secured Notes (the “Notes”) issued from time to time under the
Subscription Agreement (defined below) (each, a “Note Holder” and together, the
“Note Holders”). This Agreement is being executed and delivered by the Company
and the Note Holders in connection with that certain Subscription Agreement,
dated as of June 23, 2014 (the “Subscription Agreement”), by and among the
Company and the Note Holders. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Subscription
Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the Subscription Agreement, the Note Holders
have agreed to purchase from the Company, and the Company has agreed to sell to
the Note Holders, the Notes, pursuant to the terms of the Subscription
Agreement;

WHEREAS, the Company shall derive substantial direct and/or indirect benefits
from the transactions contemplated by the Subscription Agreement;

WHEREAS, in order to induce the Note Holders to extend the loans evidenced by
the Notes, the Company has agreed to execute and deliver to the Secured Parties
this Agreement and to grant the Note Holders through the Security Agent (as
defined herein) a first priority security interest in certain property of the
Company to secure the prompt payment, performance and discharge in full of all
of the Company’s obligations under the Notes;

WHEREAS, other holders of the Company’s outstanding secured notes in the
aggregate principal amount of $2,375,000 (“Prior Notes”) as described on
Schedule I annexed hereto (“Prior Note Holders”) have been granted by the
Company a first priority security interest in certain property of the Company to
secure the prompt payment, performance and discharge in full of all of the
Company’s obligations under the Prior Notes; and

WHEREAS, the Note Holders (sometimes, collectively referred to as the “Secured
Parties” and individually as a “Secured Party”) desire to enter into this
Agreement and the Intercreditor Agreement (as defined below) to provide that the
obligations represented by the Notes and the Prior Notes shall be treated on a
pari passu basis with respect to the grant of a first lien and security interest
on the terms provided herein, and that no Secured Party shall act to obtain or
foreclose upon the Collateral (as defined below) other than in accordance
herewith.

NOW, THEREFORE, in consideration of the foregoing, the covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Secured Party and the Company hereby
agree as follows.



--------------------------------------------------------------------------------

SECTION I

DEFINITIONS

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

(a) “Collateral” means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following
personal property of the Company, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith:

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, tanks, boats, ships, appliances, furniture,
special and general tools, fixtures, test and quality control devices and other
equipment of every kind and nature and wherever situated, together with all
documents of title and documents representing the same, all additions and
accessions thereto, replacements therefor, all parts therefor, and all
substitutes for any of the foregoing and all other items used and useful in
connection with the Company’s businesses and all improvements thereto; and
(B) all inventory;

(ii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, licenses, distribution and other agreements, computer software
(whether “off-the-shelf”, licensed from any third party or developed by the
Company), computer software development rights, leases, franchises, customer
lists, quality control procedures, grants and rights, goodwill, trademarks,
service marks, trade styles, trade names, patents, patent applications,
copyrights, and income tax refunds;

(iii) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit; and

(iv) All documents, letter-of-credit rights, instruments and chattel paper; all
commercial tort claims; all deposit accounts and all cash (whether or not
deposited in such deposit accounts); all investment property; all supporting
obligations; and all files, records, books of account, business papers, and
computer programs; and all the products and proceeds of all of the foregoing
Collateral set forth in clauses (i)-(iv) above.

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

2



--------------------------------------------------------------------------------

(b) “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

(c) “Intercreditor Agreement” means the Intercreditor Agreement, by and among
the Company, Sandlapper Securities LLC, as agent on behalf of the Note Holders,
and the Prior Note Holders.

(d) “Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

(e) “Majority in Interest” means, at any time of determination, or decision, the
vote or approval of the holders of at least 67% of the outstanding principal
amount of the Notes and Prior Notes acting together as a single class of the
Secured Parties.

(f) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Notes, the Prior Notes and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation:
(i) principal of, and interest on the Notes and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Company from time to time under or in connection with this
Agreement, the Notes, and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith; and (iii) all
amounts (including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.

 

3



--------------------------------------------------------------------------------

(g) “Permitted Liens” means (i) the Liens and security interests permitted by
the Notes and the Prior Notes; (ii) any Lien for taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (iii) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iv) any Lien created by operation
of law, such as materialmen’s liens, mechanics’ liens and other similar liens,
arising in the ordinary course of business with respect to a liability that is
not yet due or delinquent or that are being contested in good faith by
appropriate proceedings, (v) Liens (A) upon or in any equipment acquired or held
by the Company or any of its Subsidiaries to secure the purchase price of such
equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such equipment, or (B) existing on such equipment at the
time of its acquisition, provided that the Lien is confined solely to the
property so acquired and improvements thereon, and the proceeds of such
equipment, (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) through (v) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (vii) leases or subleases and licenses and
sublicenses granted to others (who are not affiliated with the Company or an
officer or director) in the ordinary course of the Company’s business, not
interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, (viii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods, and (ix) Liens arising from judgments,
decrees or attachments in circumstances not constituting an Event of Default
under the Notes.

(h) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

(i) “Security Agent” means the Person appointed to act as the agent of the
Secured Parties in accordance with the terms and conditions of Section 7 of this
Agreement.

(j) “Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

(k) “Transaction Documents” means this Agreement, the Subscription Agreement,
the Notes and the Intercreditor Agreement.

(l) “UCC” means the Uniform Commercial Code of the State of California and or
any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time.

SECTION II

COLLATERAL; OBLIGATION SECURED

Section 2.1 Grant and Description. In order to secure the full and complete
payment and performance of the Obligations when due, the Company hereby grants
to each Secured Party a security interest in all of the Company’s rights,
titles, and interests in and to the Collateral (the “Security Interest”) and
subject to the Permitted Liens, pledges, collaterally transfers, and assigns the
Collateral to the Secured Parties, all upon and subject to the terms and
conditions of this Security Agreement. If the grant, pledge, or collateral
transfer or assignment of any specific item of the Collateral is expressly
prohibited by any contract or by law, then the Security Interest created hereby
nonetheless remains effective to the extent allowed by such contract, the UCC or
other applicable laws, but is otherwise limited by that prohibition.

 

4



--------------------------------------------------------------------------------

Section 2.2 Financing Statements; Further Assurances.

(a) The Company hereby irrevocably authorizes the Security Agent at any time and
from time to time to file in any UCC jurisdiction any initial financing
statements and amendments thereto (without the requirement for the Company’s
signature thereon) that (i) indicate the Collateral (A) as all assets of the
Company or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
the state or such jurisdiction or whether such assets are included in the
Collateral hereunder, or (B) as being of an equal or lesser scope or with
greater detail, and (ii) contain any other information required by Article 9 of
the UCC of the state or such jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether the
Company is an organization, the type of organization, and any organization
identification number issued to the Company. The Company agrees to furnish to
the Security Agent any such information reasonably required by the Security
Agent for the purposes contemplated by this Section 2.2.

(b) Until the Obligations are paid and performed in full, the Company covenants
and agrees that it will, at its own expense and, subject to the Intercreditor
Agreement, upon the Security Agent’s reasonable request: (i) after an Event of
Default, file or cause to be filed such applications and take such other actions
as the Security Agent may reasonably request to obtain the consent or approval
of any governmental authority to the rights of the Secured Parties and the
Security Agent hereunder, including, without limitation, the right to sell all
the Collateral upon an Event of Default without additional consent or approval
from such governmental authority; (ii) from time to time, either before or after
an Event of Default, promptly execute and deliver to the Security Agent all such
other assignments, certificates, supplemental documents, and financing
statements, and do all other acts or things as the Security Agent may reasonably
request in order to more fully create, evidence, perfect, continue, and preserve
the priority of the Security Interest and to carry out the provisions of this
Agreement; and (iii) either before or after an Event of Default, pay all filing
fees in connection with any financing, continuation, or termination statement or
other instrument with respect to the Security Interest.

SECTION III

COVENANTS

Section 3.1 Duties of the Company Regarding Collateral. At all times from and
after the date hereof and until the Notes have been indefeasibly paid in full,
the Company agrees that it shall:

(a) Preserve the Collateral in good condition and order (ordinary wear and tear
excepted) and not permit it to be abused or misused;

(b) Not allow any of the Collateral to be affixed to real estate, except for any
property deemed to be fixtures;

(c) Maintain good and complete title to the Collateral subject only to Permitted
Liens;

(d) Keep the Collateral free and clear at all times of all Liens other than
Permitted Liens;

(e) Take or cause to be taken such acts and actions as shall be necessary or
appropriate to assure that each Secured Party’s security interest in the
Collateral (other than the Permitted Liens) shall not become subordinate or
junior to the security interests, Liens or claims of any other Person;

 

5



--------------------------------------------------------------------------------

(f) Except with respect to inventory sold in the normal course of business,
refrain from selling, assigning or otherwise disposing of any of the Collateral
or moving or removing any of the Collateral, without obtaining the prior written
consent of the Secured Parties, or until all of the Obligations have been fully
performed and paid in full; provided, however, that concurrently with any
disposition permitted by this Section 3.1(f), (x) the security interest granted
hereby shall automatically be released from the Collateral so disposed, and
(y) the security interest shall continue in the Proceeds (as defined in the UCC)
of such Collateral or any property purchased with such Proceeds; and provided
further, that, the Secured Parties shall execute and deliver, at the Company’s
sole cost and expense, any releases or other documents reasonably requested by
the Company, that is in form and substance reasonably acceptable to the
executing party, confirming the release of the security interest in that portion
of the Collateral that is the subject of a disposition permitted by this
Section 3.1(f);

(g) Promptly provide to the Secured Parties such financial statements, reports,
lists and schedules related to the Collateral and any other information relating
to the Collateral as the Secured Parties may reasonably request from time to
time;

(h) Upon reasonable notice, permit the Security Agent to inspect all books and
records of the Company relating to the Collateral at such times and as often as
the Security Agent reasonably request; and

(i) Promptly notify the Secured Parties if any Event of Default (as hereinafter
defined) occurs.

Section 3.2 Other Encumbrances. At all times after the date hereof and until
such time as there are no Obligations due to the Secured Parties, the Company
shall, subject to the rights of the holders of the Permitted Liens: (i) defend
its title to, and each Secured Party’s interest in, the Collateral against all
claims, (ii) take any action necessary to remove any encumbrances on the
Collateral other than Permitted Liens, and (iii) defend the right, title and
interest of each Secured Party in and to any of the Company’s rights in the
Collateral.

Section 3.3 Change Name or Location. At all times after the date hereof and
until such time as there are no Obligations due to the Secured Parties, the
Company shall not, except upon 10 days’ prior written notice to the Secured
Parties, change its company name or conduct its business under any name other
than that set forth herein or change its jurisdiction of organization or
incorporation, chief executive office, place of business from the current
location.

SECTION IV

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to each Secured Party as follows:

Section 4.1 Title to Collateral. The Company is the owner of and has good and
marketable title to, or has a valid and subsisting leasehold interest in, all of
the Collateral.

Section 4.2 No Other Encumbrances. Other than the Permitted Liens, the Company
has not granted, nor will it grant, a security interest in the Collateral to any
other individual or entity, and such Collateral is free and clear of any
mortgage, pledge, lease, trust, bailment, lien, security interest, encumbrance,
charge or other arrangement.

 

6



--------------------------------------------------------------------------------

Section 4.3 Authority; Enforceability. The Company has the authority and
capacity to perform its obligations hereunder, and this Agreement is the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or general equitable principles, whether
applied in law or equity.

Section 4.4 Company Name; Place of Business; Location of Collateral. The
Company’s true and correct company name, all trade name(s) under which it
conducts its business, its jurisdiction of organization or incorporation and
each of its chief executive offices, its place(s) of business and the locations
of the Collateral or records relating to the Collateral are set forth in
Schedule II hereto.

Section 4.5 Perfection; Security Interest. For Collateral in which the Security
Interest may be perfected by the filing of financing statements, once those
financing statements have been properly filed in the appropriate jurisdictions,
the Security Interest in such Collateral will be fully perfected, subject only
to Permitted Liens. Other than the financing statements and with respect to this
Agreement, there are no other financing statements or control agreements
covering any Collateral, other than those evidencing Permitted Liens.

SECTION V

EVENTS OF DEFAULT

Section 5.1 Events of Default Defined. The occurrence of any of the following
events shall constitute an event of default under this Agreement (each, an
“Event of Default”):

(a) The failure of the Company to perform or comply in a material respect with
any act, duty or obligation required to be performed under this Agreement if
such failure is not remedied within twenty (20) days after the Company receives
written notice of such failure from the Security Agent;

(b) If any of the representations or warranties of the Company set forth in this
Agreement shall prove to have been incorrect in any material respect when made,
or becomes incorrect in any material respect and is not cured within thirty
(30) days after the Company receives written notice from the Security Agent;

(c) If any material portion of the Collateral shall be damaged, destroyed or
otherwise lost and such damage, destruction or loss is not covered by insurance;
or

(d) If an “Event of Default” as defined in the Notes shall have occurred and is
continuing.

Section 5.2 Rights and Remedies Upon Default. If an Event of Default exists and
is continuing, the Security Agent may, at its election (but in accordance with
the Intercreditor Agreement and subject to Section 8 below), exercise any and
all rights available to a secured party under the UCC, in addition to any and
all other rights afforded by the Transaction Documents, at law, in equity, or
otherwise, including, without limitation, (a) requiring the Company to assemble
all or part of the Collateral and make it available to the Security Agent at a
place to be designated by the Security Agent which is reasonably convenient to
the Company, (b) surrendering any policies of insurance on all or part of the
Collateral and receiving and applying the unearned premiums as a credit on the
Obligation, (c) applying by appropriate judicial proceedings for appointment of
a receiver for all or part of the Collateral (and the Company hereby consents to
any such appointment), and (d) applying to the Obligation any cash held by
Security Agent under this Security Agreement.

 

7



--------------------------------------------------------------------------------

Section 5.3 Notice. Reasonable notification of the time and place of any public
sale of the Collateral, or reasonable notification of the time after which any
private sale or other intended disposition of the Collateral is to be made,
shall be sent to the Company, the holders of Permitted Liens, and to any other
person or entity entitled to notice under the UCC. It is agreed that notice sent
or given not less than ten calendar days prior to the taking of the action to
which the notice relates is reasonable notification and notice for the purposes
of this subparagraph.

Section 5.4 Allocation of Proceeds. Subject to the Intercreditor Agreement, the
Security Agent may determine the order in which to apply funds received by it
hereunder (e.g., the Security Agent may determine to apply funds first to
expenses, second to interest and third to principal or the it may determine to
apply funds first to interest, second to expenses and third to principal).

SECTION VI

ADDITIONAL REMEDIES

Section 6.1 Additional Remedies. Subject to the Intercreditor Agreement and
Section 8, upon the occurrence of an Event of Default, the Company shall:

(a) Endorse any and all documents evidencing any Collateral (other than any
Collateral if and to the extent subject to the Permitted Liens) to each Secured
Party, or as otherwise instructed by the Security Agent, and notify any payor
that said documents have been so endorsed and that all sums due and owing
pursuant to them should be paid directly to such Secured Party, or as otherwise
instructed by the Security Agent;

(b) Turn over to the Security Agent, or as otherwise instructed by the Security
Agent, copies of all documents evidencing any right to collection of any sums
due to the Company arising from or in connection with any of the Collateral;

(c) Take any action reasonably required by a Secured Party with reference to the
Federal Assignment of Claims Act; and

(d) Keep all of its books, records, documents and instruments relating to the
Collateral in such manner as the Secured Parties may require.

SECTION VII

SECURITY AGENT

Section 7.1 Appointment. The Secured Parties, by their acceptance of the
benefits of the Agreement, hereby designate Sandlapper Securities LLC as the
representative to act as the security agent in accordance with the terms of this
Agreement (the “Security Agent”) and to execute, on behalf each Secured Party,
the Interrcreditor Agreement. The Secured Parties agree that the act of the
Majority in Interest in appointing the Security Agent shall be sufficient in all
respects to rightfully appoint the Security Agent hereunder. Each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of Security Agent as its agent hereunder and under the
Intercreditor Agreement, (b) to confirm that the Security Agent shall have the
authority to act as the exclusive agent of such Person for the enforcement of
any provisions of this Agreement and under the Intercreditor Agreement against
the Company, the exercise or non exercise of remedies hereunder and the giving
or withholding of any consent or approval hereunder relating to any Collateral
or the Company’s obligations with respect thereto, (c) to agree that it shall
not take any action to enforce any provisions of this Agreement against the
Company, to exercise any remedy hereunder or to give any consents or approvals
hereunder except as expressly provided in this Agreement or in the Notes or
under the Intercreditor Agreement and (d) to agree to be bound by the terms of
this Agreement. Each of the Secured Parties hereby understands and confirms that
the Security Agent shall not be required to act against Collateral or to enforce
any provision of this Agreement without the instruction or approval of a
Majority in Interest or as may be allowed under the Intercreditor Agreement. The
appointment of the Security Agent shall continue until revoked in writing by a
Majority in Interest, at which time a Majority in Interest shall appoint a new
Security Agent. The Security Agent may perform any of its duties hereunder by or
through its agents or employees.

 

8



--------------------------------------------------------------------------------

Section 7.2 Nature of Duties. The Security Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement. Neither the
Security Agent nor any of its partners, members, shareholders, officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Agreement or in connection herewith, be responsible for
the consequence of any oversight or error of judgment or answerable for any
loss, unless caused solely by its or their gross negligence or willful
misconduct as determined by a final judgment (not subject to further appeal) of
a court of competent jurisdiction. The duties of the Security Agent shall be
mechanical and administrative in nature; the Security Agent shall not have by
reason of the Agreement or any other Transaction Document a fiduciary
relationship in respect of the Company or any Secured Party; and nothing in the
Agreement or any other Transaction Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Agent any obligations in
respect of the Agreement or any other Transaction Document except as expressly
set forth herein and therein.

Section 7.3 Lack of Reliance on the Security Agent. Independently and without
reliance upon the Security Agent, each Secured Party, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with such Secured Party’s investment in the Company,
the creation and continuance of the Obligations, the transactions contemplated
by the Transaction Documents, and the taking or not taking of any action in
connection therewith, and (ii) its own appraisal of the creditworthiness of the
Company and its subsidiaries, and of the value of the Collateral from time to
time, and the Security Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Secured Party with any
credit, market or other information with respect thereto, whether coming into
its possession before any Obligations are incurred or at any time or times
thereafter. The Security Agent shall not be responsible to the Company or any
Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Company or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Company, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.

Section 7.4 Certain Rights of the Security Agent. Subject to the Intercreditor
Agreement, the Security Agent shall have the right to take any action with
respect to the Collateral, on behalf of all of the Secured Parties. To the
extent practical, the Security Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of a
Majority in Interest; if such instructions are not provided despite the Security
Agent’s request therefor, the Security Agent shall be entitled to refrain from
such act or taking such action, and if such action is taken, shall be entitled
to appropriate indemnification from the Secured Parties in respect of actions to
be taken by the Security Agent; and the Security Agent shall not incur liability
to any person or entity by reason of so refraining. Without limiting the
foregoing, (a) no Secured Party shall have any right of action whatsoever
against the Security Agent as a result of the Security Agent acting or
refraining from acting hereunder in accordance with the terms of the Agreement
or any other Transaction Document, and the Company shall have no right to
question or challenge the authority of, or the instructions given to, the
Security Agent pursuant to the foregoing and (b) the Security Agent shall not be
required to take any action which the Security Agent believes (i) could
reasonably be expected to expose it to personal liability or (ii) is contrary to
this Agreement, the Transaction Documents or applicable law.

 

9



--------------------------------------------------------------------------------

Section 7.5 Reliance. The Security Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
counsel selected by it and upon all other matters pertaining to this Agreement
and the other Transaction Documents and its duties thereunder, upon advice of
other experts selected by it. Anything to the contrary notwithstanding, the
Security Agent shall have no obligation whatsoever to any Secured Party to
assure that the Collateral exists or is owned by the Company or is cared for,
protected or insured or that the liens granted pursuant to the Agreement have
been properly or sufficiently or lawfully created, perfected, or enforced or are
entitled to any particular priority.

Section 7.6 Indemnification. To the extent that the Security Agent is not
reimbursed and indemnified by the Company, the Secured Parties will jointly and
severally reimburse and indemnify the Security Agent, in proportion to their
initially purchased respective principal amounts of Notes, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the Security
Agent in performing its duties hereunder or under the Agreement or any other
Transaction Document, or in any way relating to or arising out of the Agreement
or any other Transaction Document except for those determined by a final
judgment (not subject to further appeal) of a court of competent jurisdiction to
have resulted solely from the Security Agent’s own gross negligence or willful
misconduct. Prior to taking any action hereunder as Security Agent, the Security
Agent may require each Secured Party to deposit with it sufficient sums as it
determines in good faith is necessary to protect the Security Agent for costs
and expenses associated with taking such action.

Section 7.7 Resignation by the Security Agent.

(a) The Security Agent may resign from the performance of all its functions and
duties under the Agreement and the other Transaction Documents at any time by
giving 30 days’ prior written notice (as provided in the Agreement) to the
Company and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Security Agent pursuant to clauses (b) and (c) below.

(b) Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Security Agent hereunder.

(c) If a successor Security Agent shall not have been so appointed within said
30-day period, the Security Agent shall then appoint a successor Security Agent
who shall serve as Security Agent until such time, if any, as the Secured
Parties appoint a successor Security Agent as provided above. If a successor
Security Agent has not been appointed within such 30-day period, the Security
Agent may petition any court of competent jurisdiction or may interplead the
Company and the Secured Parties in a proceeding for the appointment of a
successor Security Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Company on demand.

 

10



--------------------------------------------------------------------------------

Section 7.8 Rights with respect to Collateral. Subject to the Intercreditor
Agreement, each Secured Party agrees with all other Secured Parties and the
Security Agent (i) that it shall not, and shall not attempt to, exercise any
rights with respect to its security interest in the Collateral, whether pursuant
to any other agreement or otherwise (other than pursuant to this Agreement), or
take or institute any action against the Security Agent or any of the other
Secured Parties in respect of the Collateral or its rights hereunder (other than
any such action arising from the breach of this Agreement) and (ii) that such
Secured Party has no other rights with respect to the Collateral other than as
set forth in this Agreement and the other Transaction Documents. Upon the
acceptance of any appointment as Security Agent hereunder by a successor
Security Agent, such successor Security Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Security Agent and the retiring Security Agent shall be discharged from its
duties and obligations under the Agreement. After any retiring Security Agent’s
resignation or removal hereunder as Security Agent, the provisions of the
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Security Agent.

SECTION VIII

MISCELLANEOUS

Section 8.1 Termination and Release. Upon the full and final payment and
performance of the Obligation, this Agreement shall automatically terminate. The
Liens created by this Agreement on any of the Collateral shall be automatically
released if the Company disposes of such Collateral pursuant to a transaction
permitted by this Agreement, the Note, the Intercreditor Agreement or otherwise
consented to by the Security Agent or the Majority in Interest. In connection
with any termination or release pursuant to this Section 8.1, the Majority in
Interest shall cause the Security Agent to promptly execute and deliver to the
Company all documents that the Company shall reasonably request to evidence such
termination or release.

Section 8.2 Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided, that in such case the parties shall negotiate
in good faith to replace such provision with a new provision which is not
illegal, unenforceable or void, as long as such new provision does not
materially change the economic benefits of this Agreement to the parties.

Section 8.3 Continuing Security Interest; Successors. This Agreement creates a
continuing security interest in the Collateral and shall (i) remain in full
force and effect until the Obligations are paid and performed in full; and
(ii) inure to the benefit of and be enforceable by Secured Parties and their
successors, transferees, and assigns. Each Secured Party may assign its rights
hereunder in connection with any private sale or transfer of its Note in
accordance with the terms of the Subscription Agreement and applicable law, in
which case the term “Secured Party” shall be deemed to refer to such transferee
as though such transferee was an original signatory hereto.

Section 8.4 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of California applicable to contracts made
and to be performed entirely within the State of California. The Company hereby
irrevocably submit to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of Los Angeles, California, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waive, and agree
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.

 

11



--------------------------------------------------------------------------------

Section 8.5 Headings. The headings used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

Section 8.6 Notices. Any notice to the Company or to the holder of this
Convertible Note shall be given in the manner set forth in the Subscription
Agreement; provided that the Holder of this Convertible Note, if not a party to
such Subscription Agreement, may specify alternative notice instructions to the
Company. Either party may, by notice given in accordance with the Subscription
Agreement, change the address to which notices, demands and requests shall be
sent to such party. Any notice to be given by the Company to the Security Agent
shall be given in the manner provided for in the Subscription Agreement, and
delivered to such address as the Company is instructed by the Security Agent.

Section 8.7 Entire Agreement; Amendments; Waivers. This Agreement constitutes
the entire agreement between the parties with regard to the subject matter
hereof and thereof, superseding all prior agreements or understandings, whether
written or oral, between or among the parties. Except as expressly provided
herein, neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by Company and the Majority in
Interest, and no provision hereof may be waived other than by a written
instrument signed by the party against whom enforcement of any such waiver is
sought. The Secured Parties shall not, by any act, any failure to act or any
delay in acting be deemed to have (i) waived any right or remedy under this
Agreement, or (ii) acquiesced in any Event of Default or in any breach of any of
the terms and conditions of this Agreement. No failure to exercise, nor any
delay in exercising, any right, power or privilege of the Secured Parties under
this Agreement shall operate as a waiver of any such right, power or privilege.
No single or partial exercise of any right, power or privilege under this
Agreement shall preclude any other or further exercise of any other right, power
or privilege. A waiver by a Secured Party of any right or remedy under this
Agreement on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

Section 8.8 Multiple Counterparts. This Agreement has been executed in a number
of identical counterparts, each of which shall be deemed an original for all
purposes and all of which constitute, collectively, one agreement; but, in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

Section 8.9 Cumulative Remedies. The rights and remedies provided in this
Agreement are cumulative, may be exercised singly or concurrently, and are not
exclusive of any other rights or remedies provided by law.

Section 8.10 Waivers. The Company acknowledges that the Obligations arose out of
a commercial transaction and hereby knowingly waives any right to require the
Secured Parties to (i) proceed against any person or entity, (ii) proceed
against any other collateral under any other agreement, (iii) pursue any other
remedy available to the Secured Parties, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

 

12



--------------------------------------------------------------------------------

Section 8.11 Release. No transfer or renewal, extension, assignment or
termination of this Agreement or of any instrument or document executed and
delivered by an Obligor or any other obligor to the Secured Parties, nor
additional advances made by the Secured Parties to an Obligor, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to an
Obligor by the Secured Parties nor any other act of the Secured Parties shall
release either Obligor from any Obligation, except a release or discharge
executed in writing by the Secured Parties with respect to such Obligation or
upon full payment and satisfaction of all Obligations and termination of the
Notes. At such time the Obligations have been satisfied in full, each Secured
Party shall execute and deliver to each Obligor all assignments and other
instruments as may be reasonably necessary or proper to terminate such Secured
Party’s security interest in the Collateral, subject to any disposition of the
Collateral that may have been made by the Secured Parties pursuant to this
Agreement. For the purpose of this Agreement, the Obligations shall be deemed to
continue if either Obligor enters into any bankruptcy or similar proceeding at a
time when any amount paid to the Secured Parties could be ordered to be repaid
as a preference or pursuant to a similar theory, and shall continue until it is
finally determined that no such repayment can be ordered.

[Signature Pages to Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Secured Parties have duly executed this
Agreement as of the date first written above.

 

XENONICS HOLDINGS, INC. By:  

 

  Name: Alan Magerman   Title: Chairman and Chief Executive Officer

SIGNATURE PAGE TO SECURITY AGREEMENT

 

14



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SECURITY AGREEMENT

 

SECURED PARTIES: [   ] By:  

 

  Name:   Title:

 

15